      Case 3:18-cv-02187-K-BN Document 26 Filed 06/17/20      Page 1 of 1 PageID 321



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ALPHONSO ALEXANDER JACKSON,                  §
                                             §
                  Plaintiff,                 §
                                             §
V.                                           §           No. 3:18-cv-2187-K-BN
                                             §
ROUNDPOINT MORTGAGE                          §
SERVICING CORPORATION,                       §
                                             §
                 Defendant.                  §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

           Before the Court are the Findings, Conclusions, and Recommendation of the

     United States Magistrate Judge dated May 21, 2020 [Dkt. No. 24], and Plaintiff’s

     Objections [Dkt. No. 25]. The District Court has made a de novo review of those

     portions of the proposed findings and recommendation to which objection was made.

     The objections are OVERRULED, and the Court ACCEPTS the Findings,

     Conclusions and Recommendation of the United States Magistrate Judge, and they

     are accepted as the Findings, Conclusions, and Recommendation of the Court.

           SO ORDERED.

           Signed June 17, 2020.

                                             _____________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
